DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 5/10/2022. Claims 1-20
are pending on this application.

Response to Arguments
Applicant's arguments filed 5/10/2022 with respect to the effective filing date of Isgum have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 13, and 19 have been considered but are moot in view of the new grounds of rejection.

Response to Remarks
	Applicant asserts that Isgum et al (US20190318476) does not qualify as prior art under 35 USC 102(a)(2) (Remarks page 8). The applicant requests that the examiner makes a requisite showing that Isgum is entitled to claim a right of priority to provisional application 62/656,066 under 35 USC 102 (d) (Remarks page 9).
	Examiner respectfully disagrees.
	The current application is examined under the first inventor to file provisions of the AIA . MPEP §2151 states “AIA  35 U.S.C. 102(d) defines "effectively filed" for the purpose of determining whether a particular U.S. patent document is prior art under AIA  35 U.S.C. 102(a)(2) to a claimed invention. A U.S. patent document is considered to have been effectively filed for purposes of its prior art effect under 35 U.S.C. 102(a)(2) with respect to any subject matter it describes on the earlier of: (1) The actual filing date of the patent or the application for patent; or (2) if the patent or application for patent is entitled to claim the benefit of, or priority to, the filing date of an earlier U.S. provisional, U.S. nonprovisional, international (PCT), or foreign patent application, the filing date of the earliest such application that describes the subject matter of the claimed invention. Thus, a U.S. patent document is effective as prior art as of the filing date of the earliest application to which benefit or priority is claimed and which describes the subject matter relied upon, regardless of whether the earliest such application is a U.S. provisional or nonprovisional application, an international (PCT) application, or a foreign patent application”. With that said, the examiner agrees that provisional application 62/656,066 does not disclose the equivalent of fig. 12 of US20190318476 and therefore citations pertaining to fig. 12 are not prior art. However provisional application 62/656,066 (which has an effective filing date of 04/11/2018) does disclose subject matter pertaining to fig. 11 of US20190318476 (see fig. 2 on page 9). Fig. 11 was cited as teaching the limitations of claim 1 on page 3 of the previous office action.
Therefore US20190318476 is considered prior art. Below is a mapping of the cited portions of US20190318476 to provisional application 62/656,066:
1101 and 1108 in fig. 11 of US20190318476 is disclosed in fig. 2 on page 9 of provisional application 62/656,066.
The training of the model described in para. [0020] and [0059] of US20190318476 is disclosed in pages 9 and 13 of provisional application 62/656,066.
The processor described in para. [0060] of US20190318476 is disclosed in fig. A of provisional application 62/656,066.
The CT imaging apparatus described in para. [0062] of US20190318476 is disclosed in the second paragraph of page 1 of provisional application 62/656,066.
The display described in para. [0064] of US20190318476 is disclosed in fig. A of provisional application 62/656,066.
The CCTA modality and dataset described in para. [0073] of US20190318476 is disclosed on page 1 and page 18 of provisional application 62/656,066.
The processor described in para. [0074] of US20190318476 is disclosed on fig. A and fifth paragraph on page 3 of provisional application 62/656,066.
The description of fig. 11 described in para. [0099] of US20190318476 is disclosed in the last paragraph on page 8 and page 9 of provisional application 62/656,066.
The FFR prediction described in para. [0101] of US20190318476 is disclosed in pages 17-18 of provisional application 62/656,066.
The examiner withdraws the citations relating to fig. 12 of US20190318476 which is not disclosed in provisional application 62/656,066 but maintains the current rejection with respect to citations relating to fig. 11 which are disclosed in provisional application 62/656,066.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 15, 17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) in view of Sun (US20190209867).
Regarding claim 1, Isgum teaches a method for evaluating a blood vessel, comprising: 
receiving image data of the blood vessel (1101 in fig. 11, para. [0073], [0099], The input of the network is a sequence of cubes (1101) extracted from the MPR image (1102), along the vessel (e.g., artery) centerline (1103)) acquired by an image acquisition device (para. [0062], [0073], CT imaging modality); 
predicting, by a processor (para. [0074]), blood vessel condition parameters of the blood vessel by applying a deep learning model to the acquired image data of the blood vessel (fig. 11), wherein the deep learning model maps a sequence of image patches on the blood vessel to blood vessel condition parameters of the blood vessel (para. [0101],  An example of a network architecture, which is able to classify plaque type, classify anatomical stenosis severity and detect functionally coronary lesion severity/predict FFR values), wherein the deep learning model includes a convolutional neural network and a recursive neural network connected in series (1104 and 1106 in fig. 11); and 
providing the blood vessel condition parameters of the blood vessel for evaluating the blood vessel (1108 in fig. 11, para. [0099], [0101]).

Isgum fails to teach a method of evaluating blood vessels wherein parameters of a convolutional neural network and a recursive neural network are jointly optimized. However Sun teaches a method of evaluating blood vessels (para. [0064], For example, the subject may include head, neck, thorax, cardiac, stomach, blood vessel, soft tissue, tumor, nodules, or the like, or a combination thereof) wherein parameters of a convolutional neural network and a recursive neural network (para. [0113], In some embodiments, the neural network model may be constructed based on a back propagation (BP) neural network, a convolutional neural network (CNN), a recurrent neural network (RNN), a long short-term memory (LSTM), a generative adversarial network (GAN), an adaptive resonance theory (ART) neural network, or the like, or a combination thereof) are jointly optimized (para. [0114], the neural network model may be trained iteratively. In each iteration, at least one portion of multiple pairs of image blocks relating to multiple second subjects including multiple pairs of image blocks relating to the specified subject (e.g., the second subject described in 706) may be selected based on, for example, a stochastic gradient descent algorithm, to train the neural network model. Parameters (e.g., weight value) of the neural network may be adjusted in each iteration until, for example, all the multiple pairs of image blocks may be used to train the neural network model, or a certain number of iterations are performed).
Therefore taking the combined teachings of Isgum and Sun as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Sun into the method of Isgum. The motivation to combine Sun and Isgum would be to perform denoising (para. [0113] of Sun) and decrease dosage in a radiotherapy procedure (para. [0002] of Sun).


Regarding claim 5, the modified invention of Isgum teaches a method wherein the deep learning model includes a plurality of convolutional neural networks connected in parallel (each CNN in fig. 11 of Isgum), wherein each convolutional neural network receives a different sequence of image patches derived from the image data of the blood vessel (the inputs to each CNN in fig. 11 are distinct cubes of Isgum), wherein the deep learning model further includes a connection layer that connects outputs of the plurality of convolutional neural networks (RNN in fig. 11 of Isgum).


Regarding claim 9, the modified invention of Isgum teaches a method wherein the deep learning model is trained using training images of blood vessels and corresponding blood vessel condition parameters obtained by applying computer simulations to the training images or by performing measurements to the blood vessels (para. [0020], [0059] of Isgum, training a machine-learning based vessel obstruction assessment model based on the MPR images).


Regarding claim 13, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Isgum teaches a processor (para. [0060] of Isgum) and a display (para. [0064] of Isgum).


Regarding claim 15, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.


Regarding claim 17, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) and Sun (US20190209867) in view of Sjostrand et al (US20190209116).
Regarding claim 6, the modified invention of Isgum fails to teach a method wherein the plurality of convolutional neural networks include a first convolutional neural network receiving a sequence of 2D image patches and a second convolutional neural network receiving a sequence of 3D image patches.
However Sjostrand teaches a plurality of convolutional neural networks including a first convolutional neural network receiving a sequence of 2D image patches (106 in fig. 1, para. [0167], 2D image) and a second convolutional neural network receiving a sequence of 3D image patches (108 in fig. 1, para. [0167], 3D image).
Therefore taking the combined teachings of Isgum and Sun with Sjostrand as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Sjostrand into the method of Isgum and Sun. The motivation to combine Sjostrand, Sun and Isgum would be to provide for automated analysis of medical images with accurate identification of volumes used to determine efficacy of a treatment modality (para. [0011] of Sjostrand).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) and Sun (US20190209867) in view of Gulsun et al (US20190130578).
Regarding claim 8, the modified invention of Isgum fails to teach a method wherein the deep learning model comprises a forward long short-term memory network and a backward long short-term memory network connected in parallel.
However Gulsun teaches a forward long short-term memory network and a backward long short-term memory network connected in parallel (620 in fig. 5, para. [0043]).
Therefore taking the combined teachings of Isgum and Sun with Gulsun as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Gulsun into the method of Isgum and Sun. The motivation to combine Gulsun, Sun and Isgum would be to provide prediction from sequential information with multiple time points (para. [0040] of Gulsun).


Claims 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) and Sun (US20190209867) in view of Wang et al (US10249048).
Regarding claim 10, the modified invention of Isgum teaches a method further comprising: 
reconstructing a geometric model of the blood vessel using the acquired image data of the blood vessel (para [0074]); 
extracting a center line of the blood vessel from the geometric model of the blood vessel (para. [0074] of Isgum, In case bifurcation and/or the coronary tree is analyzed, multiple centerline are extracted, as for example two coronary centerlines are extracted when analyzing one bifurcation; one coronary centerline identified by a proximal location to a distal location within the main branch of bifurcation, and one centerline identified by a proximal location to a distal location within the side branch of bifurcation); and
mapping the plurality of image patches to the blood vessel condition parameters using the deep learning model (para. [0101] of Isgum,  An example of a network architecture, which is able to classify plaque type, classify anatomical stenosis severity and detect functionally coronary lesion severity/predict FFR values).

Isgum fails to teach intercepting a plurality of image patches along the extracted center line of the blood vessel. However Wang teaches intercepting a plurality of image patches along an extracted center line of a blood vessel (col. 4 lines 34-38, col. 7 lines 15-21).
Therefore taking the combined teachings of Isgum and Sun with Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Wang into the method of Isgum and Sun. The motivation to combine Wang, Sun and Isgum would be to automatically predict blood flow feature based on a medical image (col. 1 lines 15-19 of Wang).


Regarding claim 11, the modified invention of Isgum teaches a method wherein the blood vessel condition parameter includes at least one of fractional flow reserve (para. [0101] of Isgum), blood flow, blood flow velocity, micro vascular resistance, blood flow pressure drop and vascular stenosis (1108 in fig. 11 and para. [0099] of Isgum).


Regarding claim 12, the modified invention of Isgum fails to explicitly teach a method further comprising: 
determining a treatment based on the blood vessel condition parameters of the blood vessel.

However Wang teaches determining a treatment based on the blood vessel condition parameters of a blood vessel (abstract, The predicted FFR may assist the user in pathological diagnosis or other treatment of the target object).
Therefore taking the combined teachings of Isgum and Sun with Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Wang into the method of Isgum and Sun. The motivation to combine Wang, Sun and Isgum would be to automatically predict blood flow feature based on a medical image (col. 1 lines 15-19 of Wang).


Regarding claim 18, the claim recites similar subject matter as claim 10 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 2-4, 7, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663